Exhibit 10.2 REGISTRATION RIGHTS AGREEMENT This REGISTRATION RIGHTS AGREEMENT (the “ Agreement ”), dated as of June 10, 2013 (the “ Execution Date ”), is entered into by and Revolutions Medical Corporation, a Nevada corporation with its principal executive office at 670 Marina Drive, Third Floor, Charleston, SC 29492 (the “ Company ”), and KVM Capital Partners, a New York company (the “ Investor ”), with its principal executive officer at 253-15 60th Avenue, St. 200, Little Neck, NY 11362. RECITALS: WHEREAS , pursuant to the Investment Agreement entered into by and between the Company and the Investor of this even date (the “ Investment Agreement ”), the Company has agreed to issue and sell to the Investor an indeterminate number of shares of the Company’s common stock, par value $0.0001 per share (the “ Common Stock ”), up to an aggregate purchase price of One Million and Five Hundred Thousand Dollars ( $1,500,000); WHEREAS , as an inducement to the Investors to execute and deliver the Investment Agreement, the Company has agreed to provide certain registration rights under the Securities Act of 1933, as amended, and the rules and regulations thereunder, or any similar successor statute (collectively, the “ 1933 Act ”), and applicable state securities laws, with respect to the shares of Common Stock issuable pursuant to the Investment Agreement. NOW THEREFORE , in consideration of the foregoing promises and the mutual covenants contained hereinafter and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Investor hereby agree as follows: SECTION 1
